02-11-192-CV







 







 











COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH




 
 
NO. 02-11-00192-CV 
 
 




In re Jeffrey K. Brooks


 


RELATOR




 
 
------------
 
ORIGINAL PROCEEDING
------------
MEMORANDUM
OPINION[1]
------------
Relator
Jeffrey K. Brooks seeks a writ of mandamus to compel a district clerk to
transmit copies of his two applications for writ of habeas corpus, any answers,
the convicting court’s findings, and any related filings to the Texas Court of
Criminal Appeals in accordance with article 11.07 of the Texas Code of Criminal
Procedure.  See Tex. Code Crim. Proc. Ann. art. 11.07, '
3(c) (West Supp. 2010).  An appellate court has no authority to issue a writ of
mandamus against a district clerk unless the clerk is interfering with the
court’s jurisdiction.  See Tex. Gov’t Code Ann. '
22.221 (West 2004) (providing that court of appeals may only issue writ of
mandamus against district and county judges or as necessary to enforce
jurisdiction of appellate court); In re Washington, 7 S.W.3d 181, 182
(Tex. App.—Houston [1st Dist.] 1999, orig. proceeding).  An appellate court
does not have jurisdiction over matters related to article 11.07 applications
for writs of habeas corpus.  See Tex. Code Crim. Proc. Ann. art. 11.07, '' 3,
5; In re McAfee, 53 S.W.3d 715, 718 (Tex. App.—Houston [1st Dist.] 2001,
orig. proceeding) (“Article 11.07 contains no role for the courts of appeals;
the only courts referred to are the convicting court and the Court of Criminal
Appeals.”).  Thus, relator does not raise a complaint that the district clerk is
interfering with this court’s jurisdiction, and we dismiss relator’s petition
for writ of mandamus for want of jurisdiction.  
PER CURIAM
 
PANEL: 
GARDNER, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.
 
DELIVERED: 
June 15, 2011




          [1]See
Tex. R. App. P. 47.4, 52.8(d).